COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Maurice Edwards

Appellate case number:      01-19-00100-CR

Trial court case number:    1620108

Trial court:                209th District Court of Harris County

      Appellant, Maurice Edwards, has filed a notice of appeal of the trial court’s order
denying his pretrial application for a writ of habeas corpus. The clerk’s record was filed
on February 13, 2019, and the reporter’s record was filed on February 14, 2019. The
Court will consider briefing in this appeal. See TEX. R. APP. P. 31.1(b).

       Appellant’s brief will be due within 20 days from the date of this order. See TEX.
R. APP. P. 31.1(b), 38.6(a). The State’s brief, if any, will be due no later than 20 days
from the date that appellant’s brief is filed. TEX. R. APP. P. 31.1(b), 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: ___February 21, 2019___